Citation Nr: 0318153	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-12 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from July 1977 to September 
1980.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded the case in May 1997 for specific 
development.  To the extent that that could be accomplished, 
it was done, and the case was returned to the Board after the 
RO had continued the denial of the claim and provided a 
Supplemental Statement of the Case (SSOC). 



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran was not involved in combat during his period 
of entirely peacetime service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  The veteran's accounts of his claimed stressors during 
his active service are not credible or verifiable.

5.  The veteran does not have a confirmed diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154, 5102, 5103 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Preliminary Matters

The veteran contends that he is entitled to service 
connection for PTSD as the result of traumatic incidents 
during his active duty service.  In a letter dated in 1994, 
the veteran reported that his specific stressors were that he 
had heard about a friend who died from a drug overdose while 
on liberty in Hong Kong; that he had another friend who 
missed ship movement in Hong Kong, and later, after he 
returned to the ship in the Philippines, he observed that 
same person to have psychological problems; observing a 
boatload of people at sea and later hearing a rumor that 
their boat had probably swamped; disliking his military 
assignments; and feeling harassed with double duty assignment 
and being unable to cope with the stress of his duties.  He 
also later referenced during 1994 VA hospitalization that he 
had been stressed by the "Iran Crisis", details of which were 
not forthcoming.  

None of these alleged stressors have been confirmed although 
repeated attempts have been made by the Board and RO to do so 
with various governmental agencies, and in communicating for 
further information from veteran, to which the veteran has 
not responded.  Absent additional information and 
delineating, descriptive facts from the veteran and specifics 
to associate them with him or his service activities, any 
additional development would be necessarily generalized.  
Accordingly, such a further search would lack productive 
direction, and results would, by definition, remain 
nondispositive as to the resolution of the present case.  

The veteran's service documents do not reflect that he earned 
or was otherwise entitled to a Purple Heart, a CIB or other 
similar awards for service in combat (and his service was 
solely during time of peace).  Service records show that he 
was diagnosed in 1980 with an immature personality disorder 
and was subsequently discharged therefor.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in the past few years, the VA has been 
virtually unsuccessful in trying to get in touch with the 
veteran either at the Board or RO level.  Repeated 
communications by phone and in writing to him have been 
unproductive, and numerous documents are in the file, 
returned by the U.S. Postal Service as undeliverable.  

Since 1994, there has been of record a VA Form 21-22 signed 
by the veteran on behalf of the DAV as his representative; 
however, in recent communications, DAV at the RO has also 
indicated that they no longer have a file on him, nor have 
they been able to get in touch with the veteran.  

In sum, since he has not been seen by VA, and cannot be 
reached thereby or by his representative, the Board cannot 
conceive of anything that might be done further to endeavor 
to develop the case further without assistance or even 
contact with the veteran.

Accordingly, the Board also finds that to the extent 
possible, all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  All relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains the veteran's service medical and 
personnel records.  The post-service treatment records have 
also been obtained to all reasonable expectations.

The veteran has been afforded disability evaluations during 
hospitalizations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses. 

And to the extent that it has any details on which to pursue 
the claim, the RO has also made efforts to verify the 
veteran's claimed stressors by acquiring the veteran's 
personnel and other service files.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

 Factual Background

Service records show no evidence of nervous or combat 
injuries or association.  In service in 1980, he was 
diagnosed as having an immature personality disorder and 
separation was effectuated as a result.

Various attempts have been made over the years to obtain 
additional VA records.  It appears that all records that are 
available are now in the file.

On VA hospitalization in 1984, the veteran was diagnosed as 
having alcohol dependence and antisocial personality 
disorder.  It was noted that his history of heavy drug and 
alcohol use had started as a teenager and continued 
thereafter.  He had been to AA, had been arrested for a 
burglary and briefly incarcerated and evaluated and found to 
have a history of memory blackouts.  He had been charged with 
drunk driving on several occasions.  He was discharged 
irregularly when he disappeared from the hospital.  The 
discharge stated that it was assumed that he had resumed his 
use of drugs and alcohol.

On periodic occasions, groups or programs have certified that 
the veteran was enrolled in or residing at their facility but 
due to privacy regulations, information concerning drug or 
alcohol use has not been forthcoming from those sources nor 
has there be any confirmation of psychiatric diagnoses.  The 
collateral record shows that he has had repeated periods of 
being locked up for DUI and has on occasion, apparently 
considered suicide.  He has reported on other occasions that 
he is homeless.  

On VA hospitalization in 1987, he was diagnosed as having an 
adjustment disorder, depressive affect, and alcohol and 
tobacco abuse.  

On VA hospitalization in 1994, he was diagnosed in pertinent 
part as having alcohol and cocaine dependency, in remission; 
and an organic mood disorder with anxiety attacks.  After 
discharge he was to continue therapy at the mental health 
facility.

The Board's remand sought additional records to include 
confirmation of stressors, and additional examination to 
determine if he had PTSD.  Although copies of some additional 
clinical evaluations over the years were obtained, these did 
not contribute to the questions at hand.  And since the 
veteran could not be contacted and/or did not respond, and 
stressors were not confirmed, such an examination did not 
take place.


 Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).  If a chronic 
disease such as a psychosis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened and before administrative or judicial review has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id.; Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The corroboration may be 
by service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a veteran's 
service records had been lost due to fire; however, his 
account of in-service stressors was corroborated by 
statements from fellow servicemen.



 Analysis

First, the Board must review the issue of alleged stressors.  
In summary, the record does not corroborate the veteran's 
accounts of various stressful incidents he claims he was 
exposed to during his active service.  The Board has been 
directed to include in its decision an analysis of the 
credibility or probative value of evaluators' findings that 
the veteran suffers from PTSD primarily related to his active 
duty stressors.  In this regard, the question of whether he 
was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept the 
veteran's statements of exposure to combat simply because, or 
even if, treating medical providers have done so.  Wood, 1 
Vet. App. at 193.  

Herein, there are no confirmed stressors.  The statements 
from the veteran have been found to be not credible. He has 
no service during a period of war, and saw no combat.  As a 
result, under 38 C.F.R. § 3.304(f), any diagnosis of PTSD 
could not form the groundwork necessary to support the 
veteran's claim.  In the absence of a verified stressor, a 
diagnosis of PTSD is not sufficient to support the claim.  An 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Cohen 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  The only exception to this rule, namely an opinion 
pursuant to MANUAL M21-1, Part III, 5.14(c) that a personal 
assault occurred in service based on the presence of behavior 
changes at the time of the claimed incident, is not 
applicable as there is no evidence of such behavioral 
changes.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's active service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

More important to the resolution of this appeal, however, is 
that the veteran has been evaluated and reevaluated on 
numerous occasions.  And medical experts have concluded that 
with regard to his mental health status, he may have anxiety 
or some other mood problem, and he probably has an underlying 
personality disorder; but there is no foundation for a 
diagnosis of PTSD.  He clearly has a substance abuse problem 
which may be both cause and effect for some of his mental 
health symptoms, but the only suggestion of a PTSD diagnosis 
has been suggested by the veteran himself.    

Since the veteran's claimed stressors have not been verified, 
and he has no diagnosis of PTSD, the reasonable doubt 
doctrine is not applicable in this case as the evidence is 
not evenly balanced.  See 38 C.F.R. § 3.102 (2001).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

